The writer agrees with the majority of the court in holding that error was committed in permitting the district attorney to make a statement to the jury that in this state the average length of imprisonment under a sentence for life is but six years and a half, but is unable to concur with them in holding that such error did not influence the *Page 320 
jury in their consideration of the question of whether they should or should not recommend that the penalty should be life imprisonment. Obviously, this statement of the district attorney, the making of which every member, but one, of this court holds to have been error, had a strong tendency to induce the jury to withhold a recommendation of life imprisonment.
The effect of this error is not confined merely to the question of defendant's guilt. It bears gruesomely upon the question of penalty, which, under the latest constitutional mandate, must be determined by the trial jury: Section 37, Article I, Constitution of Oregon, p. 87, Oregon Code 1930. For that reason, the authorities are not in point which hold that strong evidence of guilt renders harmless the error which otherwise would be reversible.
The statement of the deputy district attorney to the effect that he had a personal hatred for the defendant should have been rebuked by the trial court, and the jury should have been instructed to disregard it.
The writer dissents from the opinion of the court.